ROBERTS, Justice,
with whom McKU-SICK, Chief Justice joins, concurring.
I join in the opinion of the court, not because this case is indistinguishable from State v. Crocker, Me., 435 A.2d 1109 (1981) but precisely because it is distinguishable. In Crocker the State objected to the proffered testimony on the specific ground that it constituted hearsay “if being offered for the truth of the matter.” Id. at 1110. Defense counsel in Crocker, however, never accepted that express limitation on the testimony’s admissibility. Here, unlike the situation in Crocker, defense counsel expressly informed the court that he was not offering the statement for the truth of the matter asserted. I adhere to my position in Crock-er and believe that the result reached by the court here is not inconsistent with that position. See id. at 1112-13 (Roberts, J., dissenting).